PER CURIAM.
Upon the evidence in the record, we are of the opinion that the importations in controversy — velvet ribbons — are not “velvets, plushes, or other pile fabrics,” within the meaning of paragraph 411 of the tariff act of October 1, 1890. Velvet ribbons are without a selvedge, and, according to the commercial understanding which prevailed at the date of the passage of the act, were excluded, for that reason, from the category of the paragraph. They were therefore dutiable under paragraph 414, as “manufactures of silk, or of which silk is the component material of chief value, not specially provided for in this act.” The adjudication of the circuit court is therefore affirmed.